BhogdbN, J.
Tbe Workmen’s Compensation Act is built upon two prevailing ideas of compensation and dependency. These ideas are woven into many sections of tbe statute by clear and explicit legislative declaration. An examination of tbe act, therefore, discloses a dominant purpose tp repair tbe economic loss sustained by tbe breadwinner and bis dependents, as a result of injury arising in tbe course of employment. Apparently, tbe rights of distributees and legatees were not deemed to be of prime importance, if tbe last clause of tbe section 29 be excluded from consideration.
Tbe bald question of law presented by tbe record is whether tbe last clause of section 29 dominates and directs tbe interpretation of tbe act. It is a true saying, and worthy of all acceptation, that “tbe letter killeth but tbe spirit givetb life.” Indeed, this principle, announced by tbe world’s greatest lawyer, has been recognized and applied to tbe interpretation of statutes by this Court in tbe case of S. v. Scott, 182 N. C., *621865, 109 S. E., 789. Walker, J., expressed it in tbis fashion: “The spirit, or reason o-f the law, prevails over its letter. The meaning of general terms may be restrained by the evident object, or purpose to be attained, and general language may be construed to admit implied exceptions, in order to accomplish what was manifestly intended. It is proper to consider the occasion and the necessity for its enactment, and that construction should be given which is best calculated to advance the object by suppressing the mischief and securing the benefits contemplated. If the purpose, and well ascertained object of a statute, are inconsistent with the exact words, the latter must yield to the controlling influence of the legislative will resulting from a consideration of the whole act.” To like effect is the utterance of Adams, J., in Machinery Co. v. Sellars, 197 N. C., 30, in these words: “It has been said that the letter of the law is its body; the spirit, its soul; and the construction of the former should never be so rigid and technical as to destroy the latter.”
Sections 38 and 40, in clear language and in comprehensive detail, provide a legal method of determining compensation for fatal injuries. The last clause of section 29 is totally repugnant to the definite method of settlement prescribed in sections 38 and 40. Moreover, it cannot be merged or blended either with the spirit of the act or the language employed by the Legislature to convey and establish the intent of the lawmaker. Indeed, it is a sort of legal meteor wandering through legal space without substantial relation to any of the bodies which surround it.
The opinion of Commissioner Dorsett, approved by the trial judge, in our opinion correctly interprets the law, and we so hold.
Affirmed.